John J. McDonald v. Commissioner.McDonald v. CommissionerDocket No. 51273.United States Tax CourtT.C. Memo 1955-96; 1955 Tax Ct. Memo LEXIS 242; 14 T.C.M. (CCH) 327; T.C.M. (RIA) 55096; April 20, 1955*242  William G. Handfield, Esq., for the respondent.  RAUMMemorandum Opinion RAUM, Judge: This case involves deficiencies in income tax for the years 1946, 1947, and 1949, plus statutory additions as follows: 50%25%YearDeficiencyPenaltyPenalty1946$642.89$321.45$160.721947438.00219.001949406.72203.36 The Government's answer alleged that petitioner failed to file a return for 1946 with intent to evade tax and also alleged fraud for the years 1947 and 1948. Petitioner filed no reply, and the Government, proceeding under Rule 18, moved for an order that the allegations in its answer be deemed admitted. A hearing was had on that motion, after due notice to petitioner, but at which he did not appear. The Court, on the same day, July 14, 1954, granted the motion. The case was thereafter placed on the Philadelphia calendar of March 14, 1955, for hearing, and when it was called there was no appearance by or on behalf of the petitioner. The Government thereupon moved for dismissal and for orders of deficiency and penalties, in view of the prior order of the Court of July 14, 1954. The Court announced from the bench that*243  the Government's request would be granted. Thereafter, during a recess on the same day immediately after the calendar call, the Court was informed by the clerk that petitioner had subsequently appeared. The Court instructed the clerk to notify petitioner that the case would be called again at the conclusion of the recess. The clerk informed the Court that petitioner had been so notified. The case was thereafter called again immediately after the recess, but petitioner again was not present to answer the call. In the circumstances the Court has no alternative other than to determine that there are deficiencies in the amounts asserted by respondent, and to find that, based upon the order of July 14, 1954, at least a portion of the deficiency for each year is due to fraud. Decision will be entered accordingly.